

116 HR 6601 IH: To require a particular jury instruction in Federal civil actions that include a claim for damages based on negligence arising from the transmission of COVID–19.
U.S. House of Representatives
2020-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6601IN THE HOUSE OF REPRESENTATIVESApril 23, 2020Mr. Biggs introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require a particular jury instruction in Federal civil actions that include a claim for damages based on negligence arising from the transmission of COVID–19.1.Jury instruction in Federal civil actions that include a claim alleging negligence arising from the transmission of COVID–19In a Federal civil action that includes a claim alleging negligence arising from the transmission of COVID–19 and a request for damages, the court shall instruct a jury that—(1)the liability standard is the reasonable person standard,(2)a person is negligent if the person either does something that a reasonably careful person would not do in the same situation, or fails to do something that a reasonably careful person would do, in the same situation,(3)the act of opening a business, by itself, shall be considered to be reasonable as a matter of law, and(4)the negligence may not be found solely on the basis of holding oneself open for business.